Citation Nr: 1017196	
Decision Date: 05/10/10    Archive Date: 05/26/10

DOCKET NO.  09-13 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 rating decision by 
the Baltimore, Maryland, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which, in part, denied 
entitlement to a TDIU.

The Veteran testified at a personal hearing before a Decision 
Review Officer (DRO) at the RO in May 2009.  A transcript of 
his testimony is associated with the claims file. 


FINDING OF FACT

The Veteran's service-connected disabilities do not preclude 
him from securing or following a substantially gainful 
occupation. 


CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 and Supp. 2009); 38 C.F.R. §§ 3.340, 
3.341, 4.16 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a). See also 73 Fed. Reg. 23,353- 
23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 
3.159).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide. Notice 
should be sent prior to the appealed rating decision or, if 
sent after the rating decision, before a readjudication of 
the appeal.  A Supplemental Statement of the Case, when 
issued following a notice letter, satisfies the due process 
and notification requirements for an adjudicative decision 
for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

In this appeal, in a July 2007 letter, the RO provided notice 
to the Veteran explaining what information and evidence was 
needed to substantiate the claim for a TDIU, as well as what 
information and evidence must be submitted by the appellant, 
and what information and evidence would be obtained by VA.  
The letter also provided the Veteran with information 
pertaining to the assignment of disability ratings and 
effective dates, as well as the type of evidence that impacts 
those determinations, consistent with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).   The September 2007 RO 
rating decision reflects the initial adjudication of the 
claim after issuance of the July 2007 letter.

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  The RO has either 
obtained, or made sufficient efforts to obtain, records 
corresponding to all treatment described by the Veteran.  
Additionally, he was afforded VA examinations in July 2007, 
January 2009 and January 2010 that were fully adequate for 
the purposes of rendering this decision.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication. 

Laws and Regulations

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail. Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate these claims, and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant. 38 U.S.C.A. § 5107(b). 

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  If the 
total rating is based on a disability or combination of 
disabilities for which the Schedule for Rating Disabilities 
provides an evaluation of less than 100 percent, it must be 
determined that the service-connected disabilities are 
sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341.  In evaluating total 
disability, full consideration must be given to unusual 
physical or mental effects in individual cases, to peculiar 
effects of occupational activities, to defects in physical or 
mental endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effects of 
combinations of disability.  38 C.F.R. § 4.15 (2009).

If the schedular rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service- 
connected disability, provided that he has one service- 
connected disability rated at 60 percent or higher; or two or 
more service-connected disabilities, with one disability 
rated at 40 percent or higher and the combined rating is 70 
percent or higher.  The existence or degree of non-service 
connected disabilities will be disregarded if the above- 
stated percentage requirements are met and the evaluator 
determines that the veteran's service-connected disabilities 
render him incapable of substantial gainful employment.  38 
C.F.R. § 4.16(a).  All veterans who are shown to be unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disability shall be rated totally 
disabled.  38 C.F.R. § 4.16(b).  In cases where the schedular 
criteria are not met, an extraschedular rating is for 
consideration.  38 C.F.R. § 3.321.

Marginal employment shall not be considered substantially 
gainful employment.  For purposes of 38 C.F.R. § 4.16, 
marginal employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce as the poverty 
threshold for one person.  Marginal employment may also be 
held to exist, on a facts found basis (includes but is not 
limited to employment in a protected environment such as a 
family business or sheltered workshop), when earned annual 
income exceeds the poverty threshold.  Consideration shall be 
given in all claims to the nature of the employment and the 
reason for termination.  38 C.F.R. § 4.16(a). 

Analysis

In this case, the Veteran contends that he is unable to 
maintain substantially gainful employment due to his service- 
connected disabilities.  From February 7, 2002 to July 31, 
2009, the Veteran was service-connected for hearing loss 
evaluated at 100 percent disabling and for tinnitus evaluated 
at 10 percent disabling.  His combined disability rating was 
100 percent.

The Board notes that TDIU is a lesser benefit than a 100 
percent rating.  The award of a 100 percent schedular rating 
moots the issue of entitlement to TDIU for the period when 
the 100 percent rating was in effect.  Herlehy v. Principi, 
15 Vet. App. 33 (2001).  Therefore, analyis for the time 
period from February 7, 2002 to July 31, 2009 is unnecessary 
as the claim for a TDIU for this time period is moot. 

From August 1, 2009, the Veteran is service-connected for 
hearing loss evaluated at 90 percent disabling and for 
tinnitus evaluated at 10 percent disabling.  His current 
combined disability rating is 90 percent.

As the Veteran's current disability rating for hearing loss 
and his overall combined disability rating is 90 percent, the 
Veteran has both an individual and combined impairment that 
reaches the schedular criteria.  See 38 C.F.R. § 4.16. 

While the Veteran clearly satisfies the threshold criteria 
for a TDIU rating under 38 C.F.R. § 4.16(a), the record 
simply does not establish that the Veteran's service-
connected disabilities render him unemployable. 

The Veteran indicated that he worked as a mason and retired 
in July 2004.  

The Veteran underwent a VA examination in August 2001.  The 
examiner noted the Veteran's post-military work as a 
bricklayer and that he took medicine for high blood pressure.  
The diagnosis was moderate to profound hearing loss.

In December 2001, the Veteran presented to the Martinsburg VA 
Medical Center (VAMC) with complaints of low back pain.  The 
VA physician noted a history of hypertension, hyperlipidemia, 
osteoarthritis, mild wall motion abnormality of the left 
ventricle and mild COPD.

On VA examination in July 2007, the VA examiner indicated 
that the audiometric tests revealed moderately-severe to 
profound sensorineural hearing loss in the right ear and mild 
to profound sensorineural hearing loss in the left ear.  The 
examiner noted that the Veteran was a bricklayer.

The Veteran underwent a VA examination in January 2009.  The 
diagnosis was bilateral, symmetrical sensorineural hearing 
loss to a mild to profound degree.

In a May 2009 letter, the Veteran's physician indicated that 
he treated the Veteran for his chronic hearing loss, 
hypertension, hyperlipidemia, back pain and other chronic 
illnesses.  

The Veteran underwent a VA examination in January 2010.  The 
examiner noted that the Veteran was a mason for 39 years 
after his military service.  The diagnosis was mild to 
profound hearing loss.  The examiner concluded that the 
Veteran's hearing loss and tinnitus did not impact the 
Veteran's physical and sedentary employment because people 
who are deaf can work.  The examiner indicated that the 
Veteran also stated that he retired due to back issues and 
not hearing loss or tinnitus.

The evidence in favor of the Veteran's claim consists of his 
reports that his service connected disabilities preclude 
gainful employment, and the fact that he has a documented 
severe hearing loss and tinnitus.

This evidence must be weighed against the fact that the 
Veteran was able to maintain gainful employment despite his 
hearing loss until his voluntary retirement.   

Additionally, the January 2010 VA examiner concluded that the 
hearing loss and tinnitus would not preclude current gainful 
employment.  Given the examiner's medical expertise and lack 
of personal interest in the outcome of the claim, the Board 
finds the opinion to be more probative than that of the 
Veteran.

The most probative evidence-the Veteran's work history and 
the opinion on the current examination-weigh against a 
finding that the service-connected hearing loss and tinnitus 
preclude him from securing or following a substantially 
gainful occupation.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule is inapplicable, and the claim must 
be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001). 


ORDER

Entitlement to a total rating based on individual 
unemployability due to service connected disabilities is 
denied.


____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


